Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Vijendra Dave, M.D.,
(NPI: 1669565305; PTAN: 110179005),
Petitioner,
Vv.
Centers for Medicare & Medicaid Services,

Respondent.

Docket No. C-15-723
Decision No. CR3871

Date: May 20, 2015

DECISION

Wisconsin Physicians Service Insurance Corporation (WPS), an administrative contractor
acting for the Centers for Medicare & Medicaid Services (CMS), revoked Petitioner’s
Medicare enrollment and billing privileges for no longer meeting Medicare enrollment
requirements because a Kansas state licensing board suspended Petitioner’s license to
practice medicine. I sustain CMS’s determination and find that WPS had a legal basis to
revoke Petitioner’s Medicare enrollment. I do not have authority to review the re-
enrollment bar that WPS imposed on Petitioner based on the revocation.

I. Background

Petitioner was enrolled in Medicare and had a Kansas medical license. P. Br., passim;

P. Ex. 6, at 2. On May 30, 2014, the Kansas State Board of Healing Arts (State Licensing
Board), a state medical licensing board, entered an Ex Parte Emergency Order of
Suspension and Protective Order in which it suspended Petitioner’s license to practice
medicine. CMS Exhibit (Ex.) 3. Ina letter dated June 24, 2014, WPS informed
Petitioner that it was revoking his Medicare enrollment and billing privileges because
Medicare enrollment requirements require physicians to be legally authorized to practice
by the state in which the physician performs services. The notice revoked Petitioner’s
enrollment effective May 30, 2014, the date that Petitioner’s license to practice in Kansas
was suspended. WPS also imposed a three-year re-enrollment bar on Petitioner. CMS
Ex. 1. Petitioner timely requested a reconsidered determination on August 25, 2014.
CMS Ex. 6.

WPS issued a reconsidered determination on October 7, 2014. WPS concluded Petitioner
failed to comply with the Medicare enrollment requirement that he was authorized to
practice in the state where he practiced, and accordingly it was authorized to revoke
Petitioner’s enrollment. WPS also upheld the three-year re-enrollment bar. CMS Ex. 8.

Petitioner requested review of the reconsidered determination before an administrative
law judge. The matter was assigned to me for hearing and decision, and I issued an
Acknowledgment and Prehearing Order (Prehearing Order) that established a briefing
schedule requiring the parties to submit all of their arguments and proposed exhibits in a
prehearing exchange that included any witness direct testimony as a sworn exhibit and
any motions for summary judgment. CMS timely filed its prehearing exchange including
a motion for summary judgment (CMS Br.) and CMS Exs. 1-9. Petitioner timely filed

is prehearing exchange including a brief in opposition to the motion for summary
judgment (P. Br.) and Petitioner’s Exhibits (P. Exs.) 1-6.

Neither party objected to the opposing party’s exhibits, therefore I admit CMS Exs. 1-9
and P. Exs. 1-6. Petitioner submitted affidavits of direct testimony from two proposed
witnesses as P. Exs. 4 and 5. CMS did not request to cross-examine either witness. CMS
did not propose any witness testimony. I informed the parties that I would only conduct a
hearing if either party submitted affidavits of direct testimony from a witness, and the
opposing party wished to cross-examine that witness. Prehearing Order 410. Because
CMS did not seek to cross-examine Petitioner’s witnesses, an in-person hearing is not
necessary, and I will decide this matter on the written record. Prehearing Order 411;
Marcus Singel, D.P.M., DAB No. 2609, at 5-6 (2014).

II. Issues

1. Whether CMS had a legal basis to revoke Petitioner’s Medicare
enrollment and billing privileges; and, if so,

2. Whether I have the authority to consider the three year re-enrollment bar
CMS imposed on Petitioner.
III. Findings of Fact and Conclusions of Law

1. CMS properly revoked Petitioner’s Medicare enrollment and billing
privileges because Petitioner’s medical license was suspended.

A provider or supplier must be enrolled in the Medicare program and have a billing
number in order to be eligible to receive payment for services rendered to a Medicare-
eligible beneficiary. 42 C.F.R. § 424.505. “Suppliers” include physicians, other
practitioners, and “entities (other than providers of services) that furnish[] items or
services... .”' 42 U.S.C. § 1395x(d). In order for physicians to enroll as Medicare
suppliers, they must comply with relevant state licensing requirements and be legally
authorized to practice in the state in which they perform services. 42 C.F.R.
§§ 410.20(b), 424.516(a)(2). CMS may revoke a supplier’s enrollment in the Medicare
program if it finds a supplier not to be in compliance with enrollment requirements.

42 CFR. § 424.535(a)(1).

There is no dispute that the State Licensing Board issued an emergency suspension of
Petitioner’s medical license that became effective immediately, on May 30, 2014. CMS
Ex. 3 at 5, 7. Because his license was suspended, CMS properly revoked Petitioner’s
enrollment and billing privileges. A physician’s “inability to practice medicine for any
length of time due to the disciplinary actions imposed against him trigger[s] his
noncompliance with the Medicare enrollment requirements and authorize[s] revocation of
is billing privileges.” See Akram A. Ismail, M.D., DAB No. 2429, at 8 (2011).

2. CMS properly identified May 30, 2014 as the effective date to revoke
Petitioner’s enrollment because the Licensing Board suspended his medical
license on that date.

Petitioner requests that his effective date of revocation be May 31, 2014, the date he
received a mailed suspension notification, because he did not become aware of the May
30, 2014 suspension until he received an email notification at 3:13 p.m. on May 30, after
he had already treated multiple Medicare beneficiaries during the day. P. Br. at 6-8;

P. Ex. 4; CMS Ex. 4 at 1. Petitioner also asks me to apply the effective date relating to a
revocation based on a non-operational finding. P. Br. at 8. However, the relevant
regulation is unequivocal that “[w]hen a revocation is based ona... license suspension .
. ., the revocation is effective with the date of . . . license suspension... .” See 42 C.F.R.
§ 424.535(g). The State Licensing Board issued the emergency suspension of

' “Providers” include hospitals, critical access hospitals, skilled nursing facilities,
comprehensive outpatient rehabilitation facilities, home health agencies, and hospice
programs. 42 U.S.C. § 1395x(u); 42 C.F.R. § 400.202.
Petitioner’s license on May 30, 2014, effective the same date. CMS Ex. 3 at 5, 7.
Because Petitioner’s license was suspended on May 30, 2014, CMS correctly revoked
Petitioner’s enrollment on that same date. I am aware of no authority that would allow
me to waive that regulatory requirement.

3. CMS is authorized to bar Petitioner from re-enrolling for a three-year
period.

CMS must bar a revoked supplier from re-enrollment for a one to three-year period,
depending on the severity of the basis for the revocation. 42 C.F.R. § 424.535(c).
Petitioner argues that the three-year re-enrollment bar is excessive and contrary to
regulation and Medicare guidelines. P. Br. at 9-11, 14-15. Instead of the three year re-
enrollment bar that CMS imposed, Petitioner argues that a one year bar would be more
appropriate because “[a]part from his failure to maintain Medicare enrollment due to
license suspension, Dave’s only violation in the instant proceeding was his failure to
timely report to contractor WPS within 30 days. ...” P. Br. at 5.

My review authority in this matter is limited to certain enumerated initial determinations
listed at 42 C.F.R. § 498.3(b). CMS’s selection of a re-enrollment bar is not a
determination subject to ALJ review because it is not a reviewable initial determination
under 42 C.F.R. § 498.3(b)(17), which only enumerates the revocation action. See David
Tolliver, D.O., DAB CR2281, at 10 (2010). Therefore, I am not authorized to adjust the
re-enrollment bar that CMS determined to impose.

IV. Conclusion

I find CMS and its contractor had a legal basis to revoke Petitioner’s Medicare
enrollment and billing privileges because he was noncompliant with Medicare
requirements due to his medical license suspension in Kansas. CMS acted within its
authority to institute a three-year re-enrollment bar, which became effective as of the date
of Petitioner’s license suspension on May 30, 2014.

/s/
Joseph Grow
Administrative Law Judge

